DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: a first actuator mechanism in claim 1. Examiner notes,  this the first instance the mechanism is disclosed but not the only claim instance.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 8-12, 14-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 5, 12 and 17, the term “substantially” with regards to directions renders the claim indefinite. The term is considered a relative term and the metes and bounds is unclear the standard for ascertaining the requisite degree.  
Regarding Claim 8, the metes and bounds of the scope of the claim is unclear as it is dependent upon canceled claim 7.
Regarding Claim 20, the metes and bounds of the scope of the claim is unclear as it is dependent upon canceled claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ornelas et. al. (U.S. 20170296792, Oct. 19, 2017)(hereinafter, “Ornelas”) in view of Murphy (U.S. 20070173777, July 26, 2007)(hereinafter, “Murphy”).
Regarding Claim 1, Ornelas teaches: A medical device (Figs. 5-7, element 110, insertion device, [0056]) comprising: a housing (Figs. 5-7, element 120, main housing, [0056]), the housing having a catheter holder that is configured to hold a catheter in a coiled configuration (Fig. 5, “Guidewire housing 162 may be rigid or flexible, and of sufficient length to hold the length of guidewire 150 that is not otherwise disposed within housing 120 or needle 140. Further, guidewire housing 162 can be either removably or permanently attached to main housing 120, or could be an integral part of main housing 120. Guidewire housing 162 may additionally include cap 163. If present, cap 163 could serve a variety of purposes, including isolating guidewire 160 from the surrounding environment or to prevent guidewire 160 from being pushed out the proximal end of guidewire housing 162. “ [0060]) the housing having a first opening formed in a forward end thereof through which a distal end of the catheter passes when the catheter is being deployed (“Insertion device 110 further comprises a guidewire 160. In this embodiment, guidewire 160 is disposed within guidewire housing 162, although it will be understood that guidewire housing 162 is not necessary to practice the inventions disclosed herein. In this embodiment, guidewire housing 162 is removably attached to main housing 120 at guidewire housing connector 168. Guidewire housing 162 may be retained onto handle 121A (if insertion device 110 is used in the right hand) or onto handle 121B (if insertion device 110 is used in the left hand) by the addition of a clip or other suitable retention structure (not shown) to handles 121. Guidewire housing 162 may be rigid or flexible, and of sufficient length to hold the length of guidewire 150 that is not otherwise disposed within housing 120 or needle 140…  Main housing 120 is configured to allow the movement of guidewire 160 from the distal end of guidewire housing 162 at or about connector 168 along guidewire feed region 164 into lumen 136 of main housing 120. Lumen 136 connects with lumen 135 in the main housing 120 at a point proximal to the connection of needle hub 137 to needle hub attachment 126. Lumen 136 is configured to receive guidewire 150 at opening 127. In this embodiment, lumen 136 is further configured to be fitted with a valve 128 between opening 127 and the point where lumen 136 joins with lumen 135. Valve 128 is configured to allow the passage of guidewire 150 but to prevent the substantial flow of air that would substantially defeat a vacuum created by the proximal movement of plunger 152 in vacuum chamber 150.  “ [0060]; “ The distal movement of sheath movement element 170 results in the distal coaxial movement of sheath 171 in a distal direction to cover tip 142 of needle 140. This deployment of sheath 170 in a distal direction to cover tip 142 of needle 140 partially secures access in the vein and tends to prevent further tissue damage by shielding the patient's tissue from the sharp tip 142 of needle 140. When sheath 170 has been advanced to cover tip 142 of needle 140, the clinician uses the thumb of the dominant hand to press guidewire 160 against roller 165 and advance guidewire 160 in a distal direction by repeatedly moving the thumb along the guidewire feed region 164 and over roller 165. As explained above, roller 165 may be easily replaced in some embodiments of the inventions disclosed herein with a protrusion, button, or other structure in guidewire feed region 164 configured to aid the clinician in advancing guidewire 160 in a distal direction and/or retracting guidewire 160 in a proximal direction. “ [0066]; “…the clinician uses the thumb to advance guidewire 160 in a distal direction, through conduit 136 and valve 127 into the lumen of needle 140, past the tip 141 of needle 140 and ultimately past the distal end of sheath 171 into the vein or other targeted body space. Because the access device allows for single-handed venipuncture and insertion, the operator can use ultrasound imaging to visualize the needle tip while it is inside of the vein and the guidewire as it is advanced into the vein. Consequently, the risk of tissue injury diminishes. Furthermore, retaining ultrasound visibility allows the operator to ensure that the guidewire is going into the targeted vein as he inserts it. After the operator inserts the guidewire into the vein to the desired length, the access device is removed while the guidewire remains in place for dilation and catheter, sheath, or cannula insertion.” [0067]);
a first actuator mechanism mechanically coupled to the housing and to the catheter (“…guidewire feed region 164 includes wheel 165 between guidewire housing connector 168 and opening 127 to lumen 136, over which guidewire 150 passes.” [0061]), the first actuator mechanism being controllable with a digit of a hand of the user to cause the catheter to be fed out of the catheter holder and to move along a catheter pathway of the housing in a first direction (“Wheel 165 is disposed about an axle 166 that, in turn, is held onto housing 120 suing two opposed axle mounts 167A and 167B, on the right and left sides, respectively, of housing 120. Wheel 165 is configured to turn about axle 166. Alternatively, wheel 165 may be fixed to axle 166, and axle 166 is configured to turn within axle mounts 167A and 167B. Guidewire feed region 164 is generally configured to be accessible by the thumb of the user while gripping main housing 120 with one hand; however, the configuration may be altered in some embodiments of the present inventions such that the guidewire feed region 164 is accessible by a finger of the one hand of the user gripping main housing 120. In this embodiment, the thumb of the user can be used to advance guidewire 150 through needle 140 toward distal end 140B of needle 140 and into the targeted body space of the patient. Of course, the thumb of the user may also be used to move guidewire 150 in the opposite direction, toward proximal end 140A of needle 140, for instance if guidewire 150 needs to be retracted into the lumen of needle 140 and repositioned, or otherwise retracted from the targeted body space.” [0061]); 
a first port (Fig. 7, element 135, lumen, [0059]) mechanically coupled to, or integrally formed in, the housing, the first port being adapted to introduce a fluid into the housing ( “The fitting of nozzle 151 to housing 120 makes a substantially air-tight seal between vacuum chamber 150 and lumen 135 in main housing 120. Upon attachment of vacuum chamber 150 to main housing 120, vacuum chamber 150 communicates with lumen 135, which, in turn, communicates with the lumen of needle 140 from the distal opening 137 in housing 120 such that fluid can flow from distal end 140B of needle 140, through the needle lumen, through lumen 137, through nozzle 151, and into vacuum chamber 150.” [0059]);
and a first valve, configured in a second position that prevents fluid received in the first port from entering the first inner region of the housing (Fig. 7, element 128, valve, [0060]) mechanically coupled to the housing (Main housing 120 is configured to allow the movement of guidewire 160 from the distal end of guidewire housing 162 at or about connector 168 along guidewire feed region 164 into lumen 136 of main housing 120. Lumen 136 connects with lumen 135 in the main housing 120 at a point proximal to the connection of needle hub 137 to needle hub attachment 126. Lumen 136 is configured to receive guidewire 150 at opening 127. In this embodiment, lumen 136 is further configured to be fitted with a valve 128 between opening 127 and the point where lumen 136 joins with lumen 135. Valve 128 is configured to allow the passage of guidewire 150 but to prevent the substantial flow of air that would substantially defeat a vacuum created by the proximal movement of plunger 152 in vacuum chamber 150.” [0060]),
Ornelas does not explicitly teach: the first valve being configured to be placed in at least a first position that allows fluid received in the first port to enter a first inner region of the housing, the first valve being controllable with a digit of a hand of the user to cause the first valve to be placed in one of the first position and the second position.
Murphy in the field of catheter valve assembles teaches: “As shown in FIGS. 2 and 3, the valve and connector component 200 comprises an infusion access site 210 with a flow passage 214 in fluid connection with the lumen 218 of the catheter 104 and a power injection access site 212 opening to a flow passage 216 also in fluid connection with the lumen 218. A PASV 220 is located in the flow passage 214, upstream from the junction with the flow passage 216. The valve housing 202 thus comprises two flow passages that merge into one lumen of the catheter 104. The two separate flow passages have corresponding access sites 210, 212 adapted for connection with external medical devices that provide low pressure or high pressure fluids, as needed.” [0018]; “As shown in FIG. 3, the valve body 202 according to this embodiment comprises an external selector 300 that rotates on a pivot 302 to operate the partition 252. The selector 300 may be hand operated by the user to selectively close the power injection lumen 216 or the infusion lumen 214, as desired. Markings may be provided on the valve housing 202 to illustrate the orientation of the partition 252 relative to the position of the external selector 300 as would be understood by those skilled in the art. In the exemplary embodiment, the external selector 300 rotates on a pivot 302 that is the same or is mechanically linked to the pivot 254 of the partition 252. However, different methods of moving the partition 252 may be used, such as for example mechanical linkages, spring loaded mechanisms, pressure actuated mechanisms and powered components.” [0020].
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the valve in Murphy to be configured to be placed in at least a first position that allows fluid received in the first port to enter a first inner region of the housing for the intended usage of the valve to be controlled with a digit of a hand of the user to cause the first valve to be placed in one of the first position and the second position as taught in Murphy “…for low pressure infusion of fluids to and withdrawal of fluids from the vascular system as well as for the power injection of fluids...prevents damage to the safety valve that might otherwise result from a power injection through the catheter.” (Murphy, [0010]).
Regarding Claim 2, the combination of Ornelas and Murphy substantially teach the claim limitations as note above.
Ornelas teaches: wherein the medical device is controllable with a first hand of a user in which the medical device is held to deploy a catheter in the patient's body (“FIGS. 5-7 depict an embodiment of the inventions described herein where the movement of a sheath and the movement of the guidewire are controlled by the user from the same side of the insertion device. One of the advantages of the inventions described herein, as previously explained, is to permit a clinician, or user, to insert a guidewire to secure access to a body space such as a vein using one hand. With the inventions disclosed herein, a clinician is able to puncture the body of a patient with a needle, confirm access to a targeted body space by aspirating fluid through that needle, and advance a guidewire to secure access into the targeted body space using a single hand.” [0054])  while operating an ultrasound probe with a second hand of the user (“In use, a clinician grips the insertion device 110 in the dominant hand and an ultrasound probe (not shown) in the non-dominant hand. In a right-hand dominant user, the index finger is inserted into the closed-ring finger grip 134B on the right side (as oriented in FIGS. 5-7 from the perspective of viewing insertion device 110 from the proximal end) of main housing 120. The clinician's middle finger of the dominant hand is inserted into the closed-ring finger grip 134C on the left side of main housing 120, and the ring finger of the dominant hand is situated in the open-ring finger grip 134D on the left side of main housing 120.” [0064]), 
wherein the first actuator mechanism is controllable with a digit of the first hand to cause the catheter to be fed out of the catheter holder and to move along the catheter pathway of the housing in a first direction (“Wheel 165 is disposed about an axle 166 that, in turn, is held onto housing 120 suing two opposed axle mounts 167A and 167B, on the right and left sides, respectively, of housing 120. Wheel 165 is configured to turn about axle 166. Alternatively, wheel 165 may be fixed to axle 166, and axle 166 is configured to turn within axle mounts 167A and 167B. Guidewire feed region 164 is generally configured to be accessible by the thumb of the user while gripping main housing 120 with one hand; however, the configuration may be altered in some embodiments of the present inventions such that the guidewire feed region 164 is accessible by a finger of the one hand of the user gripping main housing 120. In this embodiment, the thumb of the user can be used to advance guidewire 150 through needle 140 toward distal end 140B of needle 140 and into the targeted body space of the patient. Of course, the thumb of the user may also be used to move guidewire 150 in the opposite direction, toward proximal end 140A of needle 140, for instance if guidewire 150 needs to be retracted into the lumen of needle 140 and repositioned, or otherwise retracted from the targeted body space.” [0061]) as the user operates the ultrasound probe with the second hand (“In use, a clinician grips the insertion device 110 in the dominant hand and an ultrasound probe (not shown) in the non-dominant hand. In a right-hand dominant user, the index finger is inserted into the closed-ring finger grip 134B on the right side (as oriented in FIGS. 5-7 from the perspective of viewing insertion device 110 from the proximal end) of main housing 120. The clinician's middle finger of the dominant hand is inserted into the closed-ring finger grip 134C on the left side of main housing 120, and the ring finger of the dominant hand is situated in the open-ring finger grip 134D on the left side of main housing 120.” [0064]).
Regarding Claim 3, the combination of Ornelas and Murphy substantially teach the claim limitations as note above.
With regards to limitation: wherein the first valve is controllable with a digit of the first hand of the user to cause the first valve to be placed in one of the first position and the second position as the user operates the ultrasound probe with the second hand, Ornelas teaches: (“FIGS. 5-7 depict an embodiment of the inventions described herein where the movement of a sheath and the movement of the guidewire are controlled by the user from the same side of the insertion device. One of the advantages of the inventions described herein, as previously explained, is to permit a clinician, or user, to insert a guidewire to secure access to a body space such as a vein using one hand. With the inventions disclosed herein, a clinician is able to puncture the body of a patient with a needle, confirm access to a targeted body space by aspirating fluid through that needle, and advance a guidewire to secure access into the targeted body space using a single hand.” [0054])  while operating an ultrasound probe with a second hand of the user (“In use, a clinician grips the insertion device 110 in the dominant hand and an ultrasound probe (not shown) in the non-dominant hand. In a right-hand dominant user, the index finger is inserted into the closed-ring finger grip 134B on the right side (as oriented in FIGS. 5-7 from the perspective of viewing insertion device 110 from the proximal end) of main housing 120. The clinician's middle finger of the dominant hand is inserted into the closed-ring finger grip 134C on the left side of main housing 120, and the ring finger of the dominant hand is situated in the open-ring finger grip 134D on the left side of main housing 120.” [0064]).
Ornelas does not explicitly teach a first valve controllable with a digit of the first hand of the user to cause the first valve to be placed in one of the first position and the second position.
Murphy in the field of catheter valve assembles teaches: “As shown in FIGS. 2 and 3, the valve and connector component 200 comprises an infusion access site 210 with a flow passage 214 in fluid connection with the lumen 218 of the catheter 104 and a power injection access site 212 opening to a flow passage 216 also in fluid connection with the lumen 218. A PASV 220 is located in the flow passage 214, upstream from the junction with the flow passage 216. The valve housing 202 thus comprises two flow passages that merge into one lumen of the catheter 104. The two separate flow passages have corresponding access sites 210, 212 adapted for connection with external medical devices that provide low pressure or high pressure fluids, as needed.” [0018]; “As shown in FIG. 3, the valve body 202 according to this embodiment comprises an external selector 300 that rotates on a pivot 302 to operate the partition 252. The selector 300 may be hand operated by the user to selectively close the power injection lumen 216 or the infusion lumen 214, as desired. Markings may be provided on the valve housing 202 to illustrate the orientation of the partition 252 relative to the position of the external selector 300 as would be understood by those skilled in the art. In the exemplary embodiment, the external selector 300 rotates on a pivot 302 that is the same or is mechanically linked to the pivot 254 of the partition 252. However, different methods of moving the partition 252 may be used, such as for example mechanical linkages, spring loaded mechanisms, pressure actuated mechanisms and powered components.” [0020].
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the valve in Murphy to be configured to be controlled with a digit of the first hand of the user for the intended usage of  being placed in one of the first position and the second position as taught in Murphy “…for low pressure infusion of fluids to and withdrawal of fluids from the vascular system as well as for the power injection of fluids...prevents damage to the safety valve that might otherwise result from a power injection through the catheter.” (Murphy, [0010]).
Regarding Claim 4, the combination of Ornelas and Murphy substantially teach the claim limitations as note above.
Ornelas teaches: wherein the catheter pathway extends between the first opening and the catheter holder (“Insertion device 110 further comprises a guidewire 160. In this embodiment, guidewire 160 is disposed within guidewire housing 162, although it will be understood that guidewire housing 162 is not necessary to practice the inventions disclosed herein. In this embodiment, guidewire housing 162 is removably attached to main housing 120 at guidewire housing connector 168. Guidewire housing 162 may be retained onto handle 121A (if insertion device 110 is used in the right hand) or onto handle 121B (if insertion device 110 is used in the left hand) by the addition of a clip or other suitable retention structure (not shown) to handles 121. Guidewire housing 162 may be rigid or flexible, and of sufficient length to hold the length of guidewire 150 that is not otherwise disposed within housing 120 or needle 140…  Main housing 120 is configured to allow the movement of guidewire 160 from the distal end of guidewire housing 162 at or about connector 168 along guidewire feed region 164 into lumen 136 of main housing 120. Lumen 136 connects with lumen 135 in the main housing 120 at a point proximal to the connection of needle hub 137 to needle hub attachment 126. Lumen 136 is configured to receive guidewire 150 at opening 127. In this embodiment, lumen 136 is further configured to be fitted with a valve 128 between opening 127 and the point where lumen 136 joins with lumen 135. Valve 128 is configured to allow the passage of guidewire 150 but to prevent the substantial flow of air that would substantially defeat a vacuum created by the proximal movement of plunger 152 in vacuum chamber 150.  “ [0060]).
Regarding Claim 6, the combination of Ornelas and Murphy substantially teach the claim limitations as note above.
Ornelas teaches: wherein when the first valve is in the first position, the first valve creates a seal along the catheter pathway that seals off a second inner region of the housing from the first inner region of the housing, the second inner region being in between the first inner region and the catheter holder, and wherein when the first valve is in the second position, the catheter pathway between the second inner region of the housing and the first inner region of the housing is unblocked (Guidewire housing 162 may be rigid or flexible, and of sufficient length to hold the length of guidewire 150 that is not otherwise disposed within housing 120 or needle 140. Further, guidewire housing 162 can be either removably or permanently attached to main housing 120, or could be an integral part of main housing 120. Guidewire housing 162 may additionally include cap 163. If present, cap 163 could serve a variety of purposes, including isolating guidewire 160 from the surrounding environment or to prevent guidewire 160 from being pushed out the proximal end of guidewire housing 162. Main housing 120 is configured to allow the movement of guidewire 160 from the distal end of guidewire housing 162 at or about connector 168 along guidewire feed region 164 into lumen 136 of main housing 120. Lumen 136 connects with lumen 135 in the main housing 120 at a point proximal to the connection of needle hub 137 to needle hub attachment 126. Lumen 136 is configured to receive guidewire 150 at opening 127. In this embodiment, lumen 136 is further configured to be fitted with a valve 128 between opening 127 and the point where lumen 136 joins with lumen 135. Valve 128 is configured to allow the passage of guidewire 150 but to prevent the substantial flow of air that would substantially defeat a vacuum created by the proximal movement of plunger 152 in vacuum chamber 150. It will be recognized by a person of skill in the art that while in this embodiment valve 128 is located at opening 127, valve 128 could be placed at any location along lumen 136. Moreover, it will be recognized by a person of skill in the art that a valve may not be necessary if guidewire 150 fits within lumen 36 tightly enough to prevent the substantial flow of air through lumen 136 such that the creation of a vacuum in vacuum chamber 150 is defeated. For purposes of the inventions described herein, the seal between guidewire 160 and the wall of lumen 136, whether or not value 128 is employed, should be able to maintain a pressure differential of at least about 300 mmHg, although the inventions described herein could be practiced if a pressure differential of less than 300 mmHg was maintained across lumen 136.” [0060]).
Regarding Claim 8, the combination of Ornelas and Murphy substantially teach the claim limitations as note above.
Ornelas teaches: wherein the first valve comprises a cylindrical body having first and second bores formed therein, the cylindrical body being movable via a digit of the first hand of the user in an axial direction of the cylindrical body from the first position to the second position and vice versa, wherein when the first valve is in the first position, the first bore provides a pathway for fluid to flow from the first port into the first inner region of the housing and to the first opening formed in the forward end of the 3housing, and wherein when the first valve is in the second position, the second bore provides a pathway that coincides with the catheter pathway to allow the catheter to move along the catheter pathway between the first opening formed in the forward end of the housing and the catheter holder (See Figs. 5-7, “Vacuum chamber 150 is included in insertion device 110, allowing for the creation of a suction sufficient to aspirate fluid from the distal end 140B of needle 140, through the lumen of needle 140, and into vacuum chamber 150...As depicted in FIGS. 5-7, vacuum chamber 150 is depicted as the barrel of a syringe. However, and as described previously, it will be apparent from this disclosure that vacuum chamber 150 need not be a separate syringe barrel. Alternatively, vacuum chamber 150 can be a portion of and contiguous with main housing 120. The volume of vacuum chamber 150 preferably is sufficient to provide for the aspiration of a volume of at least 4 milliliters of fluid, although a smaller volume could also be acceptable to practice the inventions disclosed herein. Distal end 152B of plunger 152 includes a head 153 that is capable of creating a substantially air-tight annular seal against the wall of vacuum chamber 150. In this embodiment, vacuum chamber 150 is depicted with nozzle 151 that fits substantially securely, by use of a male Luer-Lok fitting, into a female Luer-Lok fitting that is included in main housing 120 as shown in FIG. 7. In this embodiment, the female Luer-Lok fitting is molded (for instance using injection molding) or printed (for instance using 3D printing) as an integral part of housing 120. Alternative fittings, such as suitable friction fittings, would also be appropriate in this embodiment of insertion device 110. The fitting of nozzle 151 to housing 120 makes a substantially air-tight seal between vacuum chamber 150 and lumen 135 in main housing 120. Upon attachment of vacuum chamber 150 to main housing 120, vacuum chamber 150 communicates with lumen 135, which, in turn, communicates with the lumen of needle 140 from the distal opening 137 in housing 120 such that fluid can flow from distal end 140B of needle 140, through the needle lumen, through lumen 137, through nozzle 151, and into vacuum chamber 150. In other words, lumen 137 serves as a conduit between the lumen of needle 140 and vacuum chamber 150. Proximal end 152A of plunger 150 includes a grip 154 such as a full or partial ring. In the present embodiment, grip 154 is depicted as a partial ring. Grip 154 can be used by a clinician in when drawing back plunger 152 with his or her thumb to create a vacuum in vacuum chamber 150… Valve 128 is configured to allow the passage of guidewire 150 but to prevent the substantial flow of air that would substantially defeat a vacuum created by the proximal movement of plunger 152 in vacuum chamber 150. It will be recognized by a person of skill in the art that while in this embodiment valve 128 is located at opening 127, valve 128 could be placed at any location along lumen 136.” [0059-0060].
Regarding Claim 23, the claim limitations are the intended usage of Claim 1, since the references cited in Claim 1 have system and methods capabilities, the limitations are as such rejected under the same rationale.
Ornelas teaches: A method for use by a user to deploy a catheter in a patient's body (Fig. 5, “Guidewire housing 162 may be rigid or flexible, and of sufficient length to hold the length of guidewire 150 that is not otherwise disposed within housing 120 or needle 140. Further, guidewire housing 162 can be either removably or permanently attached to main housing 120, or could be an integral part of main housing 120. Guidewire housing 162 may additionally include cap 163. If present, cap 163 could serve a variety of purposes, including isolating guidewire 160 from the surrounding environment or to prevent guidewire 160 from being pushed out the proximal end of guidewire housing 162. “ [0060]), the method comprising: with a digit of a hand of a user of the medical device, controlling a first actuator mechanism that is mechanically coupled to a housing of the medical device and to the catheter to cause the catheter to be fed out of a coiled configuration of the catheter held within a catheter holder of the medical device and to move along a catheter pathway in a first direction, the housing having a first opening formed in a forward end thereof through which a distal end of the catheter passes when the catheter is being deployed(“…guidewire feed region 164 includes wheel 165 between guidewire housing connector 168 and opening 127 to lumen 136, over which guidewire 150 passes.” [0061]), the first actuator mechanism being controllable with a digit of a hand of the user to cause the catheter to be fed out of the catheter holder and to move along a catheter pathway of the housing in a first direction (“Wheel 165 is disposed about an axle 166 that, in turn, is held onto housing 120 suing two opposed axle mounts 167A and 167B, on the right and left sides, respectively, of housing 120. Wheel 165 is configured to turn about axle 166. Alternatively, wheel 165 may be fixed to axle 166, and axle 166 is configured to turn within axle mounts 167A and 167B. Guidewire feed region 164 is generally configured to be accessible by the thumb of the user while gripping main housing 120 with one hand; however, the configuration may be altered in some embodiments of the present inventions such that the guidewire feed region 164 is accessible by a finger of the one hand of the user gripping main housing 120. In this embodiment, the thumb of the user can be used to advance guidewire 150 through needle 140 toward distal end 140B of needle 140 and into the targeted body space of the patient. Of course, the thumb of the user may also be used to move guidewire 150 in the opposite direction, toward proximal end 140A of needle 140, for instance if guidewire 150 needs to be retracted into the lumen of needle 140 and repositioned, or otherwise retracted from the targeted body space.” [0061]); 
and with a digit of a hand of the user, operating a first valve that is mechanically coupled to the housing , a second position that prevents fluid received in the first port from entering the first inner region of the housing (Fig. 7, element 128, valve, [0060]; “Main housing 120 is configured to allow the movement of guidewire 160 from the distal end of guidewire housing 162 at or about connector 168 along guidewire feed region 164 into lumen 136 of main housing 120. Lumen 136 connects with lumen 135 in the main housing 120 at a point proximal to the connection of needle hub 137 to needle hub attachment 126. Lumen 136 is configured to receive guidewire 150 at opening 127. In this embodiment, lumen 136 is further configured to be fitted with a valve 128 between opening 127 and the point where lumen 136 joins with lumen 135. Valve 128 is configured to allow the passage of guidewire 150 but to prevent the substantial flow of air that would substantially defeat a vacuum created by the proximal movement of plunger 152 in vacuum chamber 150.” [0060]). 
Ornelas does not explicitly teach: the first valve being configured to be placed in at least a first position that allows fluid received in the first port to enter a first inner region of the housing and, the first valve being controllable with a digit of a hand of the user to cause the first valve to be placed in one of the first position and the second position.
Murphy in the field of catheter valve assembles teaches: “As shown in FIGS. 2 and 3, the valve and connector component 200 comprises an infusion access site 210 with a flow passage 214 in fluid connection with the lumen 218 of the catheter 104 and a power injection access site 212 opening to a flow passage 216 also in fluid connection with the lumen 218. A PASV 220 is located in the flow passage 214, upstream from the junction with the flow passage 216. The valve housing 202 thus comprises two flow passages that merge into one lumen of the catheter 104. The two separate flow passages have corresponding access sites 210, 212 adapted for connection with external medical devices that provide low pressure or high pressure fluids, as needed.” [0018]; “As shown in FIG. 3, the valve body 202 according to this embodiment comprises an external selector 300 that rotates on a pivot 302 to operate the partition 252. The selector 300 may be hand operated by the user to selectively close the power injection lumen 216 or the infusion lumen 214, as desired. Markings may be provided on the valve housing 202 to illustrate the orientation of the partition 252 relative to the position of the external selector 300 as would be understood by those skilled in the art. In the exemplary embodiment, the external selector 300 rotates on a pivot 302 that is the same or is mechanically linked to the pivot 254 of the partition 252. However, different methods of moving the partition 252 may be used, such as for example mechanical linkages, spring loaded mechanisms, pressure actuated mechanisms and powered components.” [0020].
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the valve in Murphy to be configured to be placed in at least a first position that allows fluid received in the first port to enter a first inner region of the housing for the intended usage of the valve to be controlled with a digit of a hand of the user to cause the first valve to be placed in one of the first position and the second position as taught in Murphy “…for low pressure infusion of fluids to and withdrawal of fluids from the vascular system as well as for the power injection of fluids...prevents damage to the safety valve that might otherwise result from a power injection through the catheter.” (Murphy, [0010]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ornelas in view of Murphy and Chittenden (U.S. 4342313, August 3, 1982)(hereinafter, “Chittenden”).
Regarding Claim 5, the combination of Ornelas and Murphy substantially teach the claim limitations as note above.
Ornelas does not teach: wherein the housing comprises a disk-mounting surface and a spindle fixedly secured to the disk-mounting surface and extending away from the disk-mounting surface in a direction substantially normal to the disk-mounting surface, the disk-mounting surface being adapted for mounting a disk thereon such that the spindle mates with an opening formed in the disk to rotationally couple the disk to the housing, wherein the coiled configuration of the catheter is stored in the disk.
Chittenden in the field of catheters teaches: “FIGS. 1 and 2 comprises, in its simplest form, a catheter 2 coiled within a catheter dispenser 4 having a base 6 with a catheter outlet 8 extending therefrom and a catheter receptacle 10 adapted for receiving catheter 2. Catheter receptacle 10 has an inwardly facing wall 12 for receiving catheter 2 therein and mechanically engaging same. The dispenser may include a snap-fit means 56 for engaging the base and receptacle in rotating relation. As shown in FIG. 2, snap fit means 16 may comprise a peripheral rim 18 having an inner diameter approximately the same as an outer bead 19 of peripheral wall 14 of receptacle 10. This size relationship allows receptacle 10 to snap onto and rotatably fit within base 6 in its assembled state. Catheter 2 is mechanically engaged with receptacle 10 so that rotation of receptacle 10 relative to base 6 causes catheter 2 to be threadably moved through outlet 8. Other commonly known means of rotatably connecting base 6 and receptacle 10 are disclosed infra.” (column 3, lines 43-62);“…FIG. 2 of the drawings, base 6 preferably includes a wall 49 having a central aperture 50 concentrically disposed therein. A spindle 52 is coaxially disposed within receptacle 10 and is adapted to extend through aperture 50. As shown, spindle 52 is disposed on outer wall 54 which substantially closes one end of receptacle 10. Spindle 52 further includes a plurality of projections 56 which extend through aperture 50 when base 6 is positioned on receptacle 10, so as to retain base 6 thereon, but allow rotation of receptacle 10.” (column 4, lines 56-65)
	Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the housing of Ornelas to comprise a disk-mounting surface and a spindle fixedly secured to the disk-mounting surface and extending away from the disk-mounting surface in a direction substantially normal to the disk-mounting surface, the disk-mounting surface being adapted for mounting a disk thereon such that the spindle mates with an opening formed in the disk to rotationally couple the disk to the housing, wherein the coiled configuration of the catheter is stored in the disk as taught in Chittenden for a more compact device and usability.

Claims 9-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ornelas, Murphy, Chittenden and Gibson et. al. (T.W. 201733562, October 1, 2017)(hereinafter, “Gibson”).
Regarding Claims 9-12, the combination of Ornelas, Murphy and Chittenden substantially teach the claim limitations as note above.
With regards to limitations: wherein the first actuator mechanism comprises: a plurality of gear wheels a portion of at least a first gear wheel of the plurality of gear wheels being accessible by the user to allow the user to use a digit of the first hand to rotate the first gear wheel in at least a second direction to cause the catheter to be fed out and to move along the catheter pathway in the first direction as the user operates the ultrasound probe with the second hand.
wherein the plurality of gear wheels includes at least a second gear wheel having teeth that are engaged with teeth of the first gear wheel and having teeth that are engaged with an outer surface of the catheter, wherein rotation of the first gear wheel in the second direction causes the second gear wheel to rotate in a third direction, and wherein rotation of the second gear wheel in the third direction causes the catheter to be fed out and to move along the catheter pathway in the first direction.
wherein the plurality of gear wheels includes at least a third gear wheel having teeth that are engaged with the outer surface of the catheter, the second and third gear wheels being on opposite sides of the catheter, wherein as the second gear wheel rotates in the third direction, the third gear wheel rotates in a fourth direction, wherein the engagement of the teeth of the second and third gear wheels with the outer surface of the catheter and the rotation of the second and third gear wheels in the third and fourth directions, respectively, cause the catheter to move along the catheter pathway in the first direction.
wherein the first actuator is controllable with a digit of the first hand to cause the catheter to be retracted and to move along the catheter pathway in a third direction as the user operates the ultrasound probe with the second hand, the third direction being substantially opposite the first direction, wherein the user causes the catheter to be retracted by using a digit of the first hand to rotate the first gear wheel in a fourth direction opposite the second direction as the user operates the ultrasound probe with the second hand.
Ornelas teaches an actuator mechanism being accessible by the user to allow the user to use a digit of the first hand to rotate in at least a second direction to cause the catheter to be fed out and to move along the catheter pathway in the first direction as the user operates the ultrasound probe with the second hand (“Wheel 165 is disposed about an axle 166 that, in turn, is held onto housing 120 suing two opposed axle mounts 167A and 167B, on the right and left sides, respectively, of housing 120. Wheel 165 is configured to turn about axle 166. Alternatively, wheel 165 may be fixed to axle 166, and axle 166 is configured to turn within axle mounts 167A and 167B. Guidewire feed region 164 is generally configured to be accessible by the thumb of the user while gripping main housing 120 with one hand; however, the configuration may be altered in some embodiments of the present inventions such that the guidewire feed region 164 is accessible by a finger of the one hand of the user gripping main housing 120. In this embodiment, the thumb of the user can be used to advance guidewire 150 through needle 140 toward distal end 140B of needle 140 and into the targeted body space of the patient. Of course, the thumb of the user may also be used to move guidewire 150 in the opposite direction, toward proximal end 140A of needle 140, for instance if guidewire 150 needs to be retracted into the lumen of needle 140 and repositioned, or otherwise retracted from the targeted body space.” [0061]) as the user operates the ultrasound probe with the second hand (“In use, a clinician grips the insertion device 110 in the dominant hand and an ultrasound probe (not shown) in the non-dominant hand. In a right-hand dominant user, the index finger is inserted into the closed-ring finger grip 134B on the right side (as oriented in FIGS. 5-7 from the perspective of viewing insertion device 110 from the proximal end) of main housing 120. The clinician's middle finger of the dominant hand is inserted into the closed-ring finger grip 134C on the left side of main housing 120, and the ring finger of the dominant hand is situated in the open-ring finger grip 134D on the left side of main housing 120.” [0064])
	Ornelas does not teach a plurality of gear wheels that includes at least three wheel gears and the functionality and positionings with respect to one another.
	Gibson in the field of catheter drug delivery devices teaches: an actuator with gear assembly with and catheter as seen in Figs. 70A-73B where: “adjustment mechanism 8500 is driven by actuator 8101 of multi-function drive mechanism 8100. Gear assembly. The adjustment mechanism blocks or limits the dispensing of the tether 8525, allowing only it to advance at an adjusted or desired rate. This inhibits movement of the piston 8110 within the barrel 8058 by one or more biasing members 8122, thus controlling the movement of the plunger seal 8060 and the delivery of the drug contained in the chamber 8021. As the plunger seal 8060 is advanced in the drug container 8050, the drug substance is dispensed through the sterile path connection 8300, the catheter 8030, the insertion mechanism 8200, and into the patient to deliver the drug. The actuator 8101 can be a number of power/motion sources including, for example, a solenoid, a stepper motor, or a rotary drive motor. In a particular embodiment, the actuator 8101 It is a rotary stepping motor having a notch corresponding to the gear teeth of the main/star gear 8102. Typically, such a rotary stepper motor can be referred to as a "Pacman" motor. In at least one embodiment, the Pac-Man motor has a gear interface during which one or more serrations of the primary gear can be partially present. This is more clearly seen in Figures 73A-73B. When the gear interface 8101A of the Pac-Man motor 8101 is aligned with the sawtooth 8102A of the main gear 8102, the rotational motion of the Pac-Man motor 8101 causes the gear interface of the main gear 8102 to rotate. When the Pac-Man motor 8101 is between the gear teeth of the main gear, it can act as a resistance for, for example, the gear assembly 8116 to rotate or disengage backwards. Additional details regarding the gear assembly 8116, the adjustment mechanism 8500, and the multi-function drive mechanism 8100 are provided herein.” From the disclosed figures there are a plurality of gears.
	Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the actuator of Ornelas a plurality of gears, at least three gears for the intended use of affecting the direction of motion of the catheter along a passageway as taught in Gibson to block or limit the limits of the tether to allow adjusted or desired rate of rotation of the gear assembly that rotates the actuator and affects the catheter motion (Gibson, Sec: Description).
	Since the combination of Ornelas, Murphy, Chittenden and Gibson provides the hardware components, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to rearrange the gear assembly parts in Gibson to a design choice configuration that would allow the catheter and wheel gear engagements to rotate the catheter in the desired directions disclosed as this would involve only routine skill in the art (See MPEP 2144.04 VIC, In re Japikse and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)). 
Regarding Claim 14, the combination of Ornelas, Murphy, Chittenden and Gibson substantially teach the claim limitations as note above.
Ornelas does not teach: wherein the catheter holder is configured to allow the disk to be removably rotationally coupled to the housing via the mating of the opening formed in the disk with the spindle.
Chittenden in the field of catheters teaches: “FIGS. 1 and 2 comprises, in its simplest form, a catheter 2 coiled within a catheter dispenser 4 having a base 6 with a catheter outlet 8 extending therefrom and a catheter receptacle 10 adapted for receiving catheter 2. Catheter receptacle 10 has an inwardly facing wall 12 for receiving catheter 2 therein and mechanically engaging same. The dispenser may include a snap-fit means 56 for engaging the base and receptacle in rotating relation. As shown in FIG. 2, snap fit means 16 may comprise a peripheral rim 18 having an inner diameter approximately the same as an outer bead 19 of peripheral wall 14 of receptacle 10. This size relationship allows receptacle 10 to snap onto and rotatably fit within base 6 in its assembled state. Catheter 2 is mechanically engaged with receptacle 10 so that rotation of receptacle 10 relative to base 6 causes catheter 2 to be threadably moved through outlet 8. Other commonly known means of rotatably connecting base 6 and receptacle 10 are disclosed infra.” (column 3, lines 43-62);“…FIG. 2 of the drawings, base 6 preferably includes a wall 49 having a central aperture 50 concentrically disposed therein. A spindle 52 is coaxially disposed within receptacle 10 and is adapted to extend through aperture 50. As shown, spindle 52 is disposed on outer wall 54 which substantially closes one end of receptacle 10. Spindle 52 further includes a plurality of projections 56 which extend through aperture 50 when base 6 is positioned on receptacle 10, so as to retain base 6 thereon, but allow rotation of receptacle 10.” (column 4, lines 56-65)
	Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Ornelas, Murphy, Chittenden and Gibson to allow the disk to be removably rotationally coupled to the housing via the mating of the opening formed in the disk with the spindle as taught in Chittenden for a more compact device and usability.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ornelas in view of Ornelas, Murphy, Chittenden and Whiseant (U.S. 20140180124, June 26, 2014)(hereinafter, “Whiseant”).
Regarding Claim 15, the combination of Ornelas, Murphy and Chittenden substantially teach the claim limitations as note above.
Ornelas does not teach: wherein a proximal end of the catheter extends away from the disk-mounting surface to enable the user to easily access the proximal end of the catheter for interconnecting the proximal end of the catheter with an electrical power supply to apply an electrical current to the catheter for electrically stimulating a nerve of the patient.
Chittenden in the field of catheters teaches: “FIGS. 1 and 2 comprises, in its simplest form, a catheter 2 coiled within a catheter dispenser 4 having a base 6 with a catheter outlet 8 extending therefrom and a catheter receptacle 10 adapted for receiving catheter 2. Catheter receptacle 10 has an inwardly facing wall 12 for receiving catheter 2 therein and mechanically engaging same. The dispenser may include a snap-fit means 56 for engaging the base and receptacle in rotating relation. As shown in FIG. 2, snap fit means 16 may comprise a peripheral rim 18 having an inner diameter approximately the same as an outer bead 19 of peripheral wall 14 of receptacle 10. This size relationship allows receptacle 10 to snap onto and rotatably fit within base 6 in its assembled state. Catheter 2 is mechanically engaged with receptacle 10 so that rotation of receptacle 10 relative to base 6 causes catheter 2 to be threadably moved through outlet 8. Other commonly known means of rotatably connecting base 6 and receptacle 10 are disclosed infra.” (column 3, lines 43-62);“…FIG. 2 of the drawings, base 6 preferably includes a wall 49 having a central aperture 50 concentrically disposed therein. A spindle 52 is coaxially disposed within receptacle 10 and is adapted to extend through aperture 50. As shown, spindle 52 is disposed on outer wall 54 which substantially closes one end of receptacle 10. Spindle 52 further includes a plurality of projections 56 which extend through aperture 50 when base 6 is positioned on receptacle 10, so as to retain base 6 thereon, but allow rotation of receptacle 10.” (column 4, lines 56-65)
	Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the housing of Ornelas to comprise the disk-mounting surface as taught in Chittenden for a more compact device and usability.
Whiseant in the field of catheter systems teaches: “The catheter delivery system 100 also includes a cable 106 to supply power to the variety of components inside housing 102 and/or catheter sheath device 104. In some embodiments, cable 106 further includes a communications wire to facilitate communication between the catheter delivery system 100 and a controller.” [0035]
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Ornelas  a power supply interconnected to the catheter as taught in Whiseant “ to control operations of one or more components of the catheter delivery system 100 and/or an intravascular device delivered by the catheter delivery system.” (Whiseant, [0035]), for the intended usage of applying an electrical current to the catheter for electrically stimulating a nerve of the patient.
Since the combination of references Ornelas, Murphy, Chittenden and Whiseant provides the hardware components, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to rearrange the disk-mounting surface and electrical power supply parts in Chittenden and Whiseant to a design choice configuration that would allow the proximal end of the catheter to extend away from the disk-mounting surface as disclosed as this would involve only routine skill in the art (See MPEP 2144.04 VIC, In re Japikse and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ornelas in view of Ornelas, Murphy, Chittenden, Whiseant and  Munger et. al. (U.S. 20080039830, February 14, 2008)(hereinafter, “Munger”).
Regarding Claim 16, the combination of Ornelas, Murphy, Chittenden and Whiseant substantially teach the claim limitations as note above.
Ornelas with regards to limitations teaches: further comprising: an enclosure comprising an electrically-insulating material mechanically coupled to a proximal portion of the catheter that includes the proximal end to enclose the proximal portion inside of the enclosure, the enclosure including a removable top that can be removed to access the proximal end of the catheter (“Further, guidewire housing 62 can be either removably or permanently attached to main housing 20, or could be an integral part of main housing 20. Guidewire housing 62 may additionally include a cap 63. If present, cap 63 could serve a variety of purposes, including isolating guidewire 60 from the surrounding environment or to prevent guidewire 60 from being pushed out the proximal end of guidewire housing 62. Main housing 20 is configured to allow the movement of guidewire 60 from the distal end of guidewire housing 62 at or about connector 68 along guidewire feed region 64 into lumen 36 of main housing 20. Lumen 36 connects with lumen 35 in the main housing 20 at a point proximal to the connection of needle hub 37 to needle hub attachment 26. Lumen 36 is configured to receive guidewire 60 at opening 27. Lumen 36 is further configured to be fitted with a valve 28 between opening 27 and the point where lumen 36 joins with lumen 35. Valve 28 is configured to allow the passage of guidewire 50 but to prevent the substantial flow of air that would substantially defeat a vacuum created by the proximal movement of plunger 52 in vacuum chamber 50. It will be recognized by a person of skill in the art that while in this embodiment valve 28 is located at opening 27, valve 28 could be placed at any location along lumen 36.” [0050]).
Ornelas does not teach an enclosure comprising an electrically-insulating material mechanically coupled to the catheter.
Munger in the field of  interventional devices teaches: “A guide catheter for the interventional guidewire or device is inserted into a suitable vessel ostium, for example the entry into the Left Main Artery, in step 210. The interventional device is passed through the guide catheter in order to be navigated to the lesion of interest. In a preferred embodiment, the interventional device is a magnetic guidewire made of an electrically conducting material and with at least one magnetic element in its distal region. The distal tip of the device includes an electrode portion that can deliver RF energy to tissue it is in contact with. The guidewire includes an outer layer of electrical insulation along its entire length up to the proximal portion of the exposed tip electrode.” [0030] 
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Ornelas an enclosure comprising an electrically-insulating material mechanically coupled to the catheter as taught in Munger to prevent the escape of ablative energy from the catheter.

Claims 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ornelas in view of Chittenden, Murphy and Douglas et. al. (U.S. 20170224955, August 10, 2017)(hereinafter, “Douglas”).
Regarding Claim 17, Orneals teaches: A medical device that is controllable with a first hand of a user (“FIGS. 5-7 depict an embodiment of the inventions described herein where the movement of a sheath and the movement of the guidewire are controlled by the user from the same side of the insertion device. One of the advantages of the inventions described herein, as previously explained, is to permit a clinician, or user, to insert a guidewire to secure access to a body space such as a vein using one hand. With the inventions disclosed herein, a clinician is able to puncture the body of a patient with a needle, confirm access to a targeted body space by aspirating fluid through that needle, and advance a guidewire to secure access into the targeted body space using a single hand.” [0054]) in which the medical device is held to deploy a catheter in a patient's body while operating an ultrasound probe with a second hand of the user (“In use, a clinician grips the insertion device 110 in the dominant hand and an ultrasound probe (not shown) in the non-dominant hand. In a right-hand dominant user, the index finger is inserted into the closed-ring finger grip 134B on the right side (as oriented in FIGS. 5-7 from the perspective of viewing insertion device 110 from the proximal end) of main housing 120. The clinician's middle finger of the dominant hand is inserted into the closed-ring finger grip 134C on the left side of main housing 120, and the ring finger of the dominant hand is situated in the open-ring finger grip 134D on the left side of main housing 120.” [0064]) the medical device comprising:
5a housing (Figs. 5-7, element 120, main housing, [0056]), the housing having a first opening formed in a forward end thereof through which a distal end of the catheter passes when the catheter is being deployed, catheter in a coiled configuration (Fig. 5, “Guidewire housing 162 may be rigid or flexible, and of sufficient length to hold the length of guidewire 150 that is not otherwise disposed within housing 120 or needle 140. Further, guidewire housing 162 can be either removably or permanently attached to main housing 120, or could be an integral part of main housing 120. Guidewire housing 162 may additionally include cap 163. If present, cap 163 could serve a variety of purposes, including isolating guidewire 160 from the surrounding environment or to prevent guidewire 160 from being pushed out the proximal end of guidewire housing 162. “ [0060]), 
the housing having a catheter pathway along which the catheter moves that extends between the first opening and the catheter holder (“Insertion device 110 further comprises a guidewire 160. In this embodiment, guidewire 160 is disposed within guidewire housing 162, although it will be understood that guidewire housing 162 is not necessary to practice the inventions disclosed herein. In this embodiment, guidewire housing 162 is removably attached to main housing 120 at guidewire housing connector 168. Guidewire housing 162 may be retained onto handle 121A (if insertion device 110 is used in the right hand) or onto handle 121B (if insertion device 110 is used in the left hand) by the addition of a clip or other suitable retention structure (not shown) to handles 121. Guidewire housing 162 may be rigid or flexible, and of sufficient length to hold the length of guidewire 150 that is not otherwise disposed within housing 120 or needle 140…  Main housing 120 is configured to allow the movement of guidewire 160 from the distal end of guidewire housing 162 at or about connector 168 along guidewire feed region 164 into lumen 136 of main housing 120. Lumen 136 connects with lumen 135 in the main housing 120 at a point proximal to the connection of needle hub 137 to needle hub attachment 126. Lumen 136 is configured to receive guidewire 150 at opening 127. In this embodiment, lumen 136 is further configured to be fitted with a valve 128 between opening 127 and the point where lumen 136 joins with lumen 135. Valve 128 is configured to allow the passage of guidewire 150 but to prevent the substantial flow of air that would substantially defeat a vacuum created by the proximal movement of plunger 152 in vacuum chamber 150.  “ [0060]; “ The distal movement of sheath movement element 170 results in the distal coaxial movement of sheath 171 in a distal direction to cover tip 142 of needle 140. This deployment of sheath 170 in a distal direction to cover tip 142 of needle 140 partially secures access in the vein and tends to prevent further tissue damage by shielding the patient's tissue from the sharp tip 142 of needle 140. When sheath 170 has been advanced to cover tip 142 of needle 140, the clinician uses the thumb of the dominant hand to press guidewire 160 against roller 165 and advance guidewire 160 in a distal direction by repeatedly moving the thumb along the guidewire feed region 164 and over roller 165. As explained above, roller 165 may be easily replaced in some embodiments of the inventions disclosed herein with a protrusion, button, or other structure in guidewire feed region 164 configured to aid the clinician in advancing guidewire 160 in a distal direction and/or retracting guidewire 160 in a proximal direction. “ [0066]; “…the clinician uses the thumb to advance guidewire 160 in a distal direction, through conduit 136 and valve 127 into the lumen of needle 140, past the tip 141 of needle 140 and ultimately past the distal end of sheath 171 into the vein or other targeted body space. Because the access device allows for single-handed venipuncture and insertion, the operator can use ultrasound imaging to visualize the needle tip while it is inside of the vein and the guidewire as it is advanced into the vein. Consequently, the risk of tissue injury diminishes. Furthermore, retaining ultrasound visibility allows the operator to ensure that the guidewire is going into the targeted vein as he inserts it. After the operator inserts the guidewire into the vein to the desired length, the access device is removed while the guidewire remains in place for dilation and catheter, sheath, or cannula insertion.” [0067]); 
Ornelas teaches with regards to limitations: a first actuator mechanism mechanically coupled to the housing and to the catheter (“…guidewire feed region 164 includes wheel 165 between guidewire housing connector 168 and opening 127 to lumen 136, over which guidewire 150 passes.” [0061]), the first actuator mechanism comprising a plurality of gear wheels, a portion of at least a first gear wheel of the plurality of gear wheels being accessible by the user to allow the user to use a digit of the first hand to rotate the first gear wheel in at least a first direction, wherein rotation of the first gear wheel in the first direction causes the catheter to be fed out of the disk and to move along the catheter pathway in a second direction as the user operates the ultrasound probe with the second hand (“Wheel 165 is disposed about an axle 166 that, in turn, is held onto housing 120 suing two opposed axle mounts 167A and 167B, on the right and left sides, respectively, of housing 120. Wheel 165 is configured to turn about axle 166. Alternatively, wheel 165 may be fixed to axle 166, and axle 166 is configured to turn within axle mounts 167A and 167B. Guidewire feed region 164 is generally configured to be accessible by the thumb of the user while gripping main housing 120 with one hand; however, the configuration may be altered in some embodiments of the present inventions such that the guidewire feed region 164 is accessible by a finger of the one hand of the user gripping main housing 120. In this embodiment, the thumb of the user can be used to advance guidewire 150 through needle 140 toward distal end 140B of needle 140 and into the targeted body space of the patient. Of course, the thumb of the user may also be used to move guidewire 150 in the opposite direction, toward proximal end 140A of needle 140, for instance if guidewire 150 needs to be retracted into the lumen of needle 140 and repositioned, or otherwise retracted from the targeted body space.” [0061]) as the user operates the ultrasound probe with the second hand (“In use, a clinician grips the insertion device 110 in the dominant hand and an ultrasound probe (not shown) in the non-dominant hand. In a right-hand dominant user, the index finger is inserted into the closed-ring finger grip 134B on the right side (as oriented in FIGS. 5-7 from the perspective of viewing insertion device 110 from the proximal end) of main housing 120. The clinician's middle finger of the dominant hand is inserted into the closed-ring finger grip 134C on the left side of main housing 120, and the ring finger of the dominant hand is situated in the open-ring finger grip 134D on the left side of main housing 120.” [0064]);
a first port mechanically coupled to, or integrally formed in, the housing (Fig. 7, element 135, lumen, [0059]), the first port being adapted to introduce a fluid into the housing ( “The fitting of nozzle 151 to housing 120 makes a substantially air-tight seal between vacuum chamber 150 and lumen 135 in main housing 120. Upon attachment of vacuum chamber 150 to main housing 120, vacuum chamber 150 communicates with lumen 135, which, in turn, communicates with the lumen of needle 140 from the distal opening 137 in housing 120 such that fluid can flow from distal end 140B of needle 140, through the needle lumen, through lumen 137, through nozzle 151, and into vacuum chamber 150.” [0059]), 
and a first valve mechanically coupled to the housing (Fig. 7, element 128, valve, [0060]), the first valve being configured to be placed in a second position that prevents fluid received in the first port from entering the first inner region of the housing (Main housing 120 is configured to allow the movement of guidewire 160 from the distal end of guidewire housing 162 at or about connector 168 along guidewire feed region 164 into lumen 136 of main housing 120. Lumen 136 connects with lumen 135 in the main housing 120 at a point proximal to the connection of needle hub 137 to needle hub attachment 126. Lumen 136 is configured to receive guidewire 150 at opening 127. In this embodiment, lumen 136 is further configured to be fitted with a valve 128 between opening 127 and the point where lumen 136 joins with lumen 135. Valve 128 is configured to allow the passage of guidewire 150 but to prevent the substantial flow of air that would substantially defeat a vacuum created by the proximal movement of plunger 152 in vacuum chamber 150.” [0060])
Ornelas does not explicitly teach: the housing having a disk-mounting surface and a spindle fixedly secured to the disk-mounting surface and extending away from the disk-mounting surface in a direction substantially normal to the disk-mounting surface, the disk- mounting surface being adapted for mounting a disk thereon such that the spindle mates with an opening formed in the disk to rotationally couple the disk to the housing, wherein the disk holds a coiled configuration of the catheter; the first actuator mechanism comprising a plurality of gear wheels; the first valve being configured to be placed in at least a first position that allows fluid received in the first port to enter a first inner region of the housing, the first valve being controllable with a digit of a hand of the user to cause the first valve to be placed in one of the first position and the second position.
Chittenden in the field of catheters teaches: “FIGS. 1 and 2 comprises, in its simplest form, a catheter 2 coiled within a catheter dispenser 4 having a base 6 with a catheter outlet 8 extending therefrom and a catheter receptacle 10 adapted for receiving catheter 2. Catheter receptacle 10 has an inwardly facing wall 12 for receiving catheter 2 therein and mechanically engaging same. The dispenser may include a snap-fit means 56 for engaging the base and receptacle in rotating relation. As shown in FIG. 2, snap fit means 16 may comprise a peripheral rim 18 having an inner diameter approximately the same as an outer bead 19 of peripheral wall 14 of receptacle 10. This size relationship allows receptacle 10 to snap onto and rotatably fit within base 6 in its assembled state. Catheter 2 is mechanically engaged with receptacle 10 so that rotation of receptacle 10 relative to base 6 causes catheter 2 to be threadably moved through outlet 8. Other commonly known means of rotatably connecting base 6 and receptacle 10 are disclosed infra.” (column 3, lines 43-62);“…FIG. 2 of the drawings, base 6 preferably includes a wall 49 having a central aperture 50 concentrically disposed therein. A spindle 52 is coaxially disposed within receptacle 10 and is adapted to extend through aperture 50. As shown, spindle 52 is disposed on outer wall 54 which substantially closes one end of receptacle 10. Spindle 52 further includes a plurality of projections 56 which extend through aperture 50 when base 6 is positioned on receptacle 10, so as to retain base 6 thereon, but allow rotation of receptacle 10.” (column 4, lines 56-65)
	Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the housing of Ornelas to comprise a disk-mounting surface and a spindle fixedly secured to the disk-mounting surface and extending away from the disk-mounting surface in a direction substantially normal to the disk-mounting surface, the disk-mounting surface being adapted for mounting a disk thereon such that the spindle mates with an opening formed in the disk to rotationally couple the disk to the housing, wherein the coiled configuration of the catheter is stored in the disk as taught in Chittenden for a more compact device and usability.
Murphy in the field of catheter valve assembles teaches: “As shown in FIGS. 2 and 3, the valve and connector component 200 comprises an infusion access site 210 with a flow passage 214 in fluid connection with the lumen 218 of the catheter 104 and a power injection access site 212 opening to a flow passage 216 also in fluid connection with the lumen 218. A PASV 220 is located in the flow passage 214, upstream from the junction with the flow passage 216. The valve housing 202 thus comprises two flow passages that merge into one lumen of the catheter 104. The two separate flow passages have corresponding access sites 210, 212 adapted for connection with external medical devices that provide low pressure or high pressure fluids, as needed.” [0018]; “As shown in FIG. 3, the valve body 202 according to this embodiment comprises an external selector 300 that rotates on a pivot 302 to operate the partition 252. The selector 300 may be hand operated by the user to selectively close the power injection lumen 216 or the infusion lumen 214, as desired. Markings may be provided on the valve housing 202 to illustrate the orientation of the partition 252 relative to the position of the external selector 300 as would be understood by those skilled in the art. In the exemplary embodiment, the external selector 300 rotates on a pivot 302 that is the same or is mechanically linked to the pivot 254 of the partition 252. However, different methods of moving the partition 252 may be used, such as for example mechanical linkages, spring loaded mechanisms, pressure actuated mechanisms and powered components.” [0020].
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the valve in Murphy to be configured to be placed in at least a first position that allows fluid received in the first port to enter a first inner region of the housing for the intended usage of the valve to be controlled with a digit of a hand of the user to cause the first valve to be placed in one of the first position and the second position as taught in Murphy “…for low pressure infusion of fluids to and withdrawal of fluids from the vascular system as well as for the power injection of fluids...prevents damage to the safety valve that might otherwise result from a power injection through the catheter.” (Murphy, [0010]).
Douglas in the field of catheters teaches: “rotational motion may be transferred to the replaceable catheter head 735, directly via gears, pulleys, or splined shafts, wherein the replaceable catheter head 735 may convert rotational motion into the linear motion on the control wires 760.” [0074].
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the actuator of Ornelas a plurality of gears for catheter motion (Douglas, [0074]).  
Regarding Claim 18, the combination of references Ornelas, Chittenden, Murphy and Douglas substantially teach the claim limitations as noted above.
Ornelas teaches with regards to limitations: wherein when the first valve is in the first position, the first valve creates a seal along the catheter pathway that seals off a second inner region of the housing from the first inner region of the housing, the second inner region being in between the first inner region and the disk-mounting surface wherein when the first valve is in the second position, the catheter pathway between a second inner reqion of the housinq and the first inner reqion of the housinq is unblocked (Guidewire housing 162 may be rigid or flexible, and of sufficient length to hold the length of guidewire 150 that is not otherwise disposed within housing 120 or needle 140. Further, guidewire housing 162 can be either removably or permanently attached to main housing 120, or could be an integral part of main housing 120. Guidewire housing 162 may additionally include cap 163. If present, cap 163 could serve a variety of purposes, including isolating guidewire 160 from the surrounding environment or to prevent guidewire 160 from being pushed out the proximal end of guidewire housing 162. Main housing 120 is configured to allow the movement of guidewire 160 from the distal end of guidewire housing 162 at or about connector 168 along guidewire feed region 164 into lumen 136 of main housing 120. Lumen 136 connects with lumen 135 in the main housing 120 at a point proximal to the connection of needle hub 137 to needle hub attachment 126. Lumen 136 is configured to receive guidewire 150 at opening 127. In this embodiment, lumen 136 is further configured to be fitted with a valve 128 between opening 127 and the point where lumen 136 joins with lumen 135. Valve 128 is configured to allow the passage of guidewire 150 but to prevent the substantial flow of air that would substantially defeat a vacuum created by the proximal movement of plunger 152 in vacuum chamber 150. It will be recognized by a person of skill in the art that while in this embodiment valve 128 is located at opening 127, valve 128 could be placed at any location along lumen 136. Moreover, it will be recognized by a person of skill in the art that a valve may not be necessary if guidewire 150 fits within lumen 36 tightly enough to prevent the substantial flow of air through lumen 136 such that the creation of a vacuum in vacuum chamber 150 is defeated. For purposes of the inventions described herein, the seal between guidewire 160 and the wall of lumen 136, whether or not value 128 is employed, should be able to maintain a pressure differential of at least about 300 mmHg, although the inventions described herein could be practiced if a pressure differential of less than 300 mmHg was maintained across lumen 136.” [0060]).
Ornelas does not teach the disk-mounting surface
Chittenden in the field of catheters teaches: “FIGS. 1 and 2 comprises, in its simplest form, a catheter 2 coiled within a catheter dispenser 4 having a base 6 with a catheter outlet 8 extending therefrom and a catheter receptacle 10 adapted for receiving catheter 2. Catheter receptacle 10 has an inwardly facing wall 12 for receiving catheter 2 therein and mechanically engaging same. The dispenser may include a snap-fit means 56 for engaging the base and receptacle in rotating relation. As shown in FIG. 2, snap fit means 16 may comprise a peripheral rim 18 having an inner diameter approximately the same as an outer bead 19 of peripheral wall 14 of receptacle 10. This size relationship allows receptacle 10 to snap onto and rotatably fit within base 6 in its assembled state. Catheter 2 is mechanically engaged with receptacle 10 so that rotation of receptacle 10 relative to base 6 causes catheter 2 to be threadably moved through outlet 8. Other commonly known means of rotatably connecting base 6 and receptacle 10 are disclosed infra.” (column 3, lines 43-62);“…FIG. 2 of the drawings, base 6 preferably includes a wall 49 having a central aperture 50 concentrically disposed therein. A spindle 52 is coaxially disposed within receptacle 10 and is adapted to extend through aperture 50. As shown, spindle 52 is disposed on outer wall 54 which substantially closes one end of receptacle 10. Spindle 52 further includes a plurality of projections 56 which extend through aperture 50 when base 6 is positioned on receptacle 10, so as to retain base 6 thereon, but allow rotation of receptacle 10.” (column 4, lines 56-65)
	Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the housing of Ornelas to comprise the disk-mounting surface as taught in Chittenden for a more compact device and usability.
Since the combination of references Ornelas, Chittenden, Murphy and Douglas provides the hardware components, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to rearrange the first valve and disk-mounting surface assembly parts in Gibson to a design choice configuration that would allow the second inner region being in between the first inner region and the disk-mounting surface and the the catheter pathway between a second inner reqion of the housinq and the first inner reqion of the housinq as disclosed as this would involve only routine skill in the art (See MPEP 2144.04 VIC, In re Japikse and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)). 
Regarding Claim 20, the combination of references Ornelas, Chittenden, Murphy and Douglas substantially teach the claim limitations as noted above.
wherein the first valve comprises a cylindrical body having first and second bores formed therein, the cylindrical body being movable via a digit of the first hand of the user in an axial direction of the cylindrical body from the first position to the second position and vice versa, wherein when the first valve is in the first position, the first bore provides a pathway for fluid to flow from the first port into the first inner region of the housing and to the first opening formed in the forward end of the housing, and wherein when the first valve is in the second position, the second bore provides a pathway that coincides with the catheter pathway to allow the catheter to move along the catheter pathway between the first opening formed in the forward end of the housing and the disk (See Figs. 5-7, “Vacuum chamber 150 is included in insertion device 110, allowing for the creation of a suction sufficient to aspirate fluid from the distal end 140B of needle 140, through the lumen of needle 140, and into vacuum chamber 150...As depicted in FIGS. 5-7, vacuum chamber 150 is depicted as the barrel of a syringe. However, and as described previously, it will be apparent from this disclosure that vacuum chamber 150 need not be a separate syringe barrel. Alternatively, vacuum chamber 150 can be a portion of and contiguous with main housing 120. The volume of vacuum chamber 150 preferably is sufficient to provide for the aspiration of a volume of at least 4 milliliters of fluid, although a smaller volume could also be acceptable to practice the inventions disclosed herein. Distal end 152B of plunger 152 includes a head 153 that is capable of creating a substantially air-tight annular seal against the wall of vacuum chamber 150. In this embodiment, vacuum chamber 150 is depicted with nozzle 151 that fits substantially securely, by use of a male Luer-Lok fitting, into a female Luer-Lok fitting that is included in main housing 120 as shown in FIG. 7. In this embodiment, the female Luer-Lok fitting is molded (for instance using injection molding) or printed (for instance using 3D printing) as an integral part of housing 120. Alternative fittings, such as suitable friction fittings, would also be appropriate in this embodiment of insertion device 110. The fitting of nozzle 151 to housing 120 makes a substantially air-tight seal between vacuum chamber 150 and lumen 135 in main housing 120. Upon attachment of vacuum chamber 150 to main housing 120, vacuum chamber 150 communicates with lumen 135, which, in turn, communicates with the lumen of needle 140 from the distal opening 137 in housing 120 such that fluid can flow from distal end 140B of needle 140, through the needle lumen, through lumen 137, through nozzle 151, and into vacuum chamber 150. In other words, lumen 137 serves as a conduit between the lumen of needle 140 and vacuum chamber 150. Proximal end 152A of plunger 150 includes a grip 154 such as a full or partial ring. In the present embodiment, grip 154 is depicted as a partial ring. Grip 154 can be used by a clinician in when drawing back plunger 152 with his or her thumb to create a vacuum in vacuum chamber 150… Valve 128 is configured to allow the passage of guidewire 150 but to prevent the substantial flow of air that would substantially defeat a vacuum created by the proximal movement of plunger 152 in vacuum chamber 150. It will be recognized by a person of skill in the art that while in this embodiment valve 128 is located at opening 127, valve 128 could be placed at any location along lumen 136.” [0059-0060]).
Ornelas does not teach the disk-mounting surface
Chittenden in the field of catheters teaches: “FIGS. 1 and 2 comprises, in its simplest form, a catheter 2 coiled within a catheter dispenser 4 having a base 6 with a catheter outlet 8 extending therefrom and a catheter receptacle 10 adapted for receiving catheter 2. Catheter receptacle 10 has an inwardly facing wall 12 for receiving catheter 2 therein and mechanically engaging same. The dispenser may include a snap-fit means 56 for engaging the base and receptacle in rotating relation. As shown in FIG. 2, snap fit means 16 may comprise a peripheral rim 18 having an inner diameter approximately the same as an outer bead 19 of peripheral wall 14 of receptacle 10. This size relationship allows receptacle 10 to snap onto and rotatably fit within base 6 in its assembled state. Catheter 2 is mechanically engaged with receptacle 10 so that rotation of receptacle 10 relative to base 6 causes catheter 2 to be threadably moved through outlet 8. Other commonly known means of rotatably connecting base 6 and receptacle 10 are disclosed infra.” (column 3, lines 43-62);“…FIG. 2 of the drawings, base 6 preferably includes a wall 49 having a central aperture 50 concentrically disposed therein. A spindle 52 is coaxially disposed within receptacle 10 and is adapted to extend through aperture 50. As shown, spindle 52 is disposed on outer wall 54 which substantially closes one end of receptacle 10. Spindle 52 further includes a plurality of projections 56 which extend through aperture 50 when base 6 is positioned on receptacle 10, so as to retain base 6 thereon, but allow rotation of receptacle 10.” (column 4, lines 56-65)
	Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the housing of Ornelas to comprise the disk-mounting surface as taught in Chittenden for a more compact device and usability.
Since the combination of references Ornelas, Chittenden, Murphy and Douglas provides the hardware components, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to rearrange the first valve, bores and disk-mounting surface assembly parts in Chittenden to a design choice configuration that would allow the catheter to move along the catheter pathway between the first opening formed in the forward end of the housing and the disk as disclosed as this would involve only routine skill in the art (See MPEP 2144.04 VIC, In re Japikse and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)). 

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ornelas in view of Chittenden, Murphy, Douglas and Gibson et. al. (T.W. 201733562, October 1, 2017)(hereinafter, “Gibson”).
Regarding Claims 21 and 22, the combination of references Ornelas, Chittenden, Murphy and Douglas substantially teach the claim limitations as noted above.
wherein the plurality of gear wheels includes at least a second gear wheel having teeth that are engaged with teeth of the first gear wheel and having teeth that are engaged with an outer surface of the catheter, wherein rotation of the first gear wheel in the second direction causes the second gear wheel to rotate in a third direction, and wherein rotation of the second gear wheel to rotate in the third direction causes the catheter to be fed out and to move along the catheter pathway in the first direction.
wherein the plurality of gear wheels includes at least a third gear wheel having teeth that are engaged with the outer surface of the catheter, the second and third gear wheels being on opposite sides of the catheter, wherein as the second gear wheel rotates in the third direction, the third gear wheel rotates in a fourth direction, wherein the engagement of the teeth of the second and third gear wheels with the outer surface of the catheter and the rotation of the second and third gear wheels in the third and fourth directions, respectively, cause the catheter to move along the catheter pathway in the first direction.
Ornelas teaches an actuator mechanism being accessible by the user to allow the user to use a digit of the first hand to rotate in at least a second direction to cause the catheter to be fed out and to move along the catheter pathway in the first direction as the user operates the ultrasound probe with the second hand (“Wheel 165 is disposed about an axle 166 that, in turn, is held onto housing 120 suing two opposed axle mounts 167A and 167B, on the right and left sides, respectively, of housing 120. Wheel 165 is configured to turn about axle 166. Alternatively, wheel 165 may be fixed to axle 166, and axle 166 is configured to turn within axle mounts 167A and 167B. Guidewire feed region 164 is generally configured to be accessible by the thumb of the user while gripping main housing 120 with one hand; however, the configuration may be altered in some embodiments of the present inventions such that the guidewire feed region 164 is accessible by a finger of the one hand of the user gripping main housing 120. In this embodiment, the thumb of the user can be used to advance guidewire 150 through needle 140 toward distal end 140B of needle 140 and into the targeted body space of the patient. Of course, the thumb of the user may also be used to move guidewire 150 in the opposite direction, toward proximal end 140A of needle 140, for instance if guidewire 150 needs to be retracted into the lumen of needle 140 and repositioned, or otherwise retracted from the targeted body space.” [0061]) as the user operates the ultrasound probe with the second hand (“In use, a clinician grips the insertion device 110 in the dominant hand and an ultrasound probe (not shown) in the non-dominant hand. In a right-hand dominant user, the index finger is inserted into the closed-ring finger grip 134B on the right side (as oriented in FIGS. 5-7 from the perspective of viewing insertion device 110 from the proximal end) of main housing 120. The clinician's middle finger of the dominant hand is inserted into the closed-ring finger grip 134C on the left side of main housing 120, and the ring finger of the dominant hand is situated in the open-ring finger grip 134D on the left side of main housing 120.” [0064])
	Ornelas does not teach a plurality of gear wheels that includes at least three wheel gears and the functionality and positionings with respect to one another.
	Gibson in the field of catheter drug delivery devices teaches: an actuator with gear assembly with and catheter as seen in Figs. 70A-73B where: “adjustment mechanism 8500 is driven by actuator 8101 of multi-function drive mechanism 8100. Gear assembly. The adjustment mechanism blocks or limits the dispensing of the tether 8525, allowing only it to advance at an adjusted or desired rate. This inhibits movement of the piston 8110 within the barrel 8058 by one or more biasing members 8122, thus controlling the movement of the plunger seal 8060 and the delivery of the drug contained in the chamber 8021. As the plunger seal 8060 is advanced in the drug container 8050, the drug substance is dispensed through the sterile path connection 8300, the catheter 8030, the insertion mechanism 8200, and into the patient to deliver the drug. The actuator 8101 can be a number of power/motion sources including, for example, a solenoid, a stepper motor, or a rotary drive motor. In a particular embodiment, the actuator 8101 It is a rotary stepping motor having a notch corresponding to the gear teeth of the main/star gear 8102. Typically, such a rotary stepper motor can be referred to as a "Pacman" motor. In at least one embodiment, the Pac-Man motor has a gear interface during which one or more serrations of the primary gear can be partially present. This is more clearly seen in Figures 73A-73B. When the gear interface 8101A of the Pac-Man motor 8101 is aligned with the sawtooth 8102A of the main gear 8102, the rotational motion of the Pac-Man motor 8101 causes the gear interface of the main gear 8102 to rotate. When the Pac-Man motor 8101 is between the gear teeth of the main gear, it can act as a resistance for, for example, the gear assembly 8116 to rotate or disengage backwards. Additional details regarding the gear assembly 8116, the adjustment mechanism 8500, and the multi-function drive mechanism 8100 are provided herein.” From the disclosed figures there are a plurality of gears.
	Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the actuator of Ornelas a plurality of gears, at least three gears for the intended use of affecting the direction of motion of the catheter along a passageway as taught in Gibson to block or limit the limits of the tether to allow adjusted or desired rate of rotation of the gear assembly that rotates the actuator and affects the catheter motion (Gibson, Sec: Description).
	Since the combination of Ornelas, Murphy, Chittenden, Douglas and Gibson provides the hardware components, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to rearrange the gear assembly parts in Gibson to a design choice configuration that would allow the catheter and wheel gear engagements to rotate the catheter in the desired directions disclosed as this would involve only routine skill in the art (See MPEP 2144.04 VIC, In re Japikse and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMAL ALY FARAG/Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793